DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed September 12, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 36, 39, 45-47 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2016/0338919). The rejection is maintained and further applied to claims 56-59.
Pan et al. disclose core shell silica particles and use for malodor reduction. The core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate (Abstract). The metal silicate is a silicate of a mono-valent ion. The mono-valent silicate includes i) a divalent metal ion, a trivalent metal ion, or a tetravalent metal ion, or; ii) a monovalent metal ion and one or more of a of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion (paragraph 0008-0010). Monovalent silicate include sodium silicate and potassium silicate (paragraph 0045). The silica is preferably selected from the group consisting of a precipitated silica, a fumed silica and a fused silica (paragraph 0057).  Divalent, trivalent and tetravalent metal ions include Ca2+, Mg2+, Al3+, Zn2+, Sn2+ and Zn4+  (paragraph 0044). The metal silicates form layers on the surface of the silica. The particles are added to compositions such as dentifrice, gum or other confectionary (paragraph 0109).  In an embodiment of the composition, the core shell silica particles comprise a range selected from the ranges consisting of 0.1% to 35 weight %, based on the weight of the composition (paragraph 0106). The core shell silica particles may comprise up to 20 weight % total metal (paragraph 0097). The monovalent metal ion and second metal ion may be present in the silicate in a weight ratio of 1:1, 1:2, 1:3, or 1:4 monovalent: second metal ion in the final CSS product of the process (paragraph 0050). The silicate of the second metal ion may comprise at least 30 weight %, 40 weight % 50 weight % 60 weight %, 70 weight %, 80 weight % or 90 weight % of the total metal silicate of the CSS particles (paragraph 0074). A carrier may include, but is not limited to water or other aqueous solvent systems (paragraph 0114).The pH of a toothpaste ranges from between 6 and 10 (paragraph 0192).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Pan et al. disclose a range for the first silicate that overlaps that recited by the instant claims, 1% to 4%. Based on the amount of CSS product, the amount of second metal silicate and the ratio of first metal silicate to second metal silicate, the amount of first metal silicate ranges from 0.004 to 7% based on 20% total metal of core shell silica. Therefore claims 53-54 are obvious over Pan et al. 

Response to Arguments
The Examiner submits that Pan et al. disclose a combination of potassium silicate and a core shell silica particle. There appears to be nothing in the instant claims that the potassium silicate cannot be present on the surface of the core shell silica particle. The claims only require that the potassium silicate be present in a certain amount. Therefore, Pan suggests and discloses the instantly claimed combination. Further, Pan discloses that the core shell silica particles is etched with metal ions. Therefore, Pan et al. meet the limitations of a potassium silicate and a core shell silica particle. In regard to Pan not providing rationale to combine both potassium silicate and a core shell silica particles, Pan suggests the combination when it discloses a combination of metal silicates can etch the silica core. Pan specifically names potassium silicate as a monovalent metal silicate and discloses that the monovalent silicate may be mixed with other metal silicates. Therefore, the rationale to combine the components is because the combination was suggested. In regard to the secondary considerations, the claims are not commensurate in scope insofar as the claims recite metal silicate whereas the examples use potassium silicate. It also appears that the study disclosed by the instant specification was run with potassium silicate and not the combination recited by the instant claims. Pan discloses the pH of the compositions ranges from 7-10. In a final composition, the pH stabilized to 9.74. Other embodiments include adjusting the pH to 8 (see Examples). Therefore, it would be reasonable to expect that the compositions of Pan would have similar results.  Further, it is not clear if the results in Table 1 are the same within error in regards to Samples 2 and 3. In regard to the pH, the pH of each sample is also not reported. Therefor it is not clear if the compositions have the same pH. This is critical because it appears that the pH affects the results. In regards to Table 2, the claims recite pH 10 and Pan et al. disclose pH 10. Further the table only shows values for that support 8-9. Therefore, it would appear that the claims encompass Pan especially when the compositions of Pan have a pH of 10.   Even if it was the results were unexpected, the claims are not commensurate in scope with the results in regards to the pH and the amount. The claims recite 1 to 4% whereas it appears from the results that values above 3 are not desired. Therefore, the secondary considerations are not persuasive and the rejection is maintained. 
In regard to the new claims, Pan meets the limitations as discussed in the above rejection. 

Double Patenting (Maintained Rejection)
Non-Statutory Type
Claims 36, 39, 45-47 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-42 and 44-56 of copending Application No. 16/851,291  (reference application). The rejection is maintained and further applied to claims 56-59. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite compositions comprising an oral care composition comprising a first metal silicate and an orally acceptable carrier. The claims differ insofar as the claims are slightly different in scope. Therefore, the instant claims are obvious over the pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant
Applicant asserts that a Terminal Disclaimer was filed. However, there appears that the Terminal disclaimer has not been filed. Therefore, the rejection is maintained. 

Conclusion
Claims 36, 39, 45-47, 54 and 56-59 are rejected.
Claims 49-52 and 55 are withdrawn
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612